Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack (20160049608).

    PNG
    media_image1.png
    382
    359
    media_image1.png
    Greyscale

Regarding claim 1, Hack teaches an method for manufacturing an organic light-emitting diode display substrate, comprising: 
sequentially forming a first electrode (fig. 5A: 530), a light-emitting layer (fig. 5A: 520) and a second electrode (fig. 5A: 510) on a base substrate (fig. 5A: 540); 
and forming a second opening in the second electrode (see fig. 5B above).
The embodiment above fails to teach:
forming a protection layer having a first opening on a side of the second electrode distal to the base substrate
forming a second opening in the second electrode, the second opening being located below the first opening
However, these limitations are taught in embodiment fig. 7A-7F. In fig. 7A-7F, encapsulation layer (750), acting as a barrier, is placed atop the OLED stack before any etching is done.  If this is done, than the 502 etch would have be performed through 750 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Hack teaches an method for manufacturing an organic light-emitting diode display substrate of claim 1, wherein the second electrode is a cathode (see fig. 5A and 5B).  
Regarding claim 9, Hack teaches an method for manufacturing an organic light-emitting diode display substrate of claim 1, wherein a material of the protection layer is an inorganic material (par. 47 teaches that examples of 750 can be seen in patent 6,835,950).  
Regarding claim 10, Hack teaches the claimed invention except for the protection layer has a thickness in a range of about l0 nm to about 600 nm.  .  It should have been obvious to one of ordinary skill in the art at the time the invention was made to have the protection layer has a thickness in a range of about l0 nm to about 600 nm.  , since it hss been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Claim 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack (20160049608).

    PNG
    media_image1.png
    382
    359
    media_image1.png
    Greyscale

Regarding claim 14 Hack teaches an organic light-emitting diode display substrate, comprising: 
a base substrate (540); a first electrode (530), a light-emitting layer (520) and a second electrode (510) having a second opening (see fig. 5B) sequentially provided on the base substrate.
Hack fails to teach in the embodiments above: 
a protection layer having a first opening on a side of the second electrode distal to the base substrate, wherein the second opening is below the first opening orthographic projections of the first opening and the second opening on the base substrate are substantially overlapped with each other
  However, these limitations are taught in embodiment fig. 7A-7F. In fig. 7A-7F, encapsulation layer (750), acting as a barrier, is placed atop the OLED stack before any 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Regarding claim 16, Hack teaches an method for manufacturing an organic light-emitting diode display substrate of claim 14, wherein a material of the protection layer is an inorganic material (par. 47 teaches that examples of 750 can be seen in patent 6,835,950).  
Regarding claim 17, Hack teaches the claimed invention except for the protection layer has a thickness in a range of about l0 nm to about 600 nm.  .  It should have been obvious to one of ordinary skill in the art at the time the invention was made to have the protection layer has a thickness in a range of about l0 nm to about 600 nm.  , since it hss been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent on claim 3.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6-8 are objected to as being dependent on claim 3.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 and 13 are objected to as being dependent on claim 11.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894